           Case 1:20-cv-07077-AKH Document 51 Filed 09/13/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 LAW FIRM OF HUGH H. MO, P.C.,                                   :
                                                                 :
                                                                 :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              v.                                                 :   20 Civ. 7077 (AKH)
                                                                 :
                                                                 :
                                                                 :
 NG LAP SENG,                                                    :
                                          Defendants.            :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On September 10, 2022, I held a telephonic status conference in the above-

captioned matter, and to address Defendant’s motion seeking leave to take third-party

depositions and Plaintiff’s motion to determine the sufficiency of Defendant’s responses to

Plaintiff’s amended request for admissions.

                 Defendant’s motion seeking leave to take third-party depositions is granted.

Defendant may depose one representative from each law firm that provided services to

Defendant in connection with the representation of Ng Lap Seng in the criminal matter.

Defendant has 45 days from September 10, 2021 to complete these depositions.

                 As to Plaintiff’s motion to determine the sufficiency of Defendant’s responses to

Plaintiff’s amended request for admissions, Defendant’s objections to Requests 1, 2, 4-10,

and 18-20 are denied, and Plaintiff’s motion is granted to that extent. Defendant shall file its

answers, fully complying with R. 36, Fed. R. Civ. P., by September 24, 2021.

                 The Clerk shall terminate ECF documents 37 and 42.

                 The parties are hereby ordered to appear for a status conference on November 19,

2021 at 10:00 a.m., which will be held via the following call-in number:
          Case 1:20-cv-07077-AKH Document 51 Filed 09/13/21 Page 2 of 2




               Call-in number: 888-363-4749

               Access code: 7518680

               To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

               Finally, no later than November 17, 2021, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



               SO ORDERED.

Dated:         September 13, 2021                      _/s/ Alvin K/ Hellerstein__________
               New York, New York                      ALVIN K. HELLERSTEIN
                                                       United States District Judge
